United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2655
                                     ___________

David Oren,                              *
                                         *
                   Appellant,            *
                                         * Appeal from the United States
      v.                                 * District Court for the District
                                         * of South Dakota.
United Transnet, Inc., doing business as *
Courier Dispatch,                        *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                   ___________

                             Submitted: May 10, 1999
                                 Filed: May 20, 1999
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

        David Oren appeals from a district court order that denied him relief in an action
for overtime violations brought under the Fair Labor Standards Act. Having reviewed
the record and the parties' submissions in the context of Oren's contentions, our review
satisfies us that an opinion will have no precedential value in this fact-intensive case.
We further conclude the district court's fact-findings are not clearly erroneous and no
error of law appears. We thus affirm the judgment of the district court without further
discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-